Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Amendments / Arguments Regarding 35 U.S.C. § 103
	 The applicant’s remarks, on pages 7-11 of the response / amendment, which is included below single spaced with the applicant’s emphasis is bold, and with the examiner’s comments double spaced, and the examiner’s emphasis of the applicant’s arguments in underline, is included below. The applicant argues the features which allegedly distinguish over the previously cited references cited in the 35 U.S.C. § 103 rejections.

Claim Rejections under 35 U.S. 103 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0082062 to Mequanint et al. (hereinafter Mequanint), in view of US 2020/0406859 to Hassani (hereinafter Hassani), and in further view of US 2019/0303944 to Borucki (hereinafter Borucki). 
Regarding claim 1 
Claim 1, as amended recites in part: 
"periodically collecting biometric data of a user by using a wearable device, collected 
[page 7]

biometric data comprising at least one of fingerprints, voiceprints, irises, heartbeats, and vein images of the user; 
updating the pre-stored biometric data to the collected biometric data, and uploading the collected biometric data and identification information of the user to a blockchain, when the difference is greater than a preset threshold and the user is identified to be a legal user of the wearable device based on a currently captured face image of the user and a prestored face image; 
when identity verification is required to be performed on the user, collecting current biometric data of the user, and downloading the identification information of the user from the blockchain based on the current biometric data of the user, wherein the identity verification is required to be performed on the user when the user accesses a software installed on the computer device, and/or the user accesses a predetermined folder stored in the computer device; and 
performing identity verification on the user based on the downloaded identification information." (hereinafter referred to as "emphasized features"). 
Amended claim 1 recites that the biometric data is one of the user's fingerprint, voiceprint, iris, heartbeat and vein image. In addition, amended claim 1 further recites that when the difference between the collected biometric data and pre-stored biometric data is greater than a preset threshold, and the user is identified to be a legal user of the wearable device based on a currently captured face image of the user and a prestored face image, the pre-stored biometric data is updated to the currently collected biometric data. That is, even the difference between the collected biometric data and pre-stored biometric data is greatly increased, subsequent identity verification can also be performed.
[page 8]

From paragraphs [0069] and [0074] in specification of the Mequanint, Mequanint recites that the adaptive authentication system 200 performs authentication using a threshold-based, gradual learning technique. In Mequanint, the template generation engine 212 can update the template set in the template storage 208 with templates (e.g., feature vectors) representing faces whose similarity scores fall between the gradual learning threshold and the authentication threshold. If the similarity score is above the gradual learning threshold, the face has not changed enough and/or a new feature present on or around the face is not strong enough to lower the similarity score to a point that the authentication system 200 will update with a new template corresponding to the input biometric data 202. 
Mequanint further recites that if the similarity score is determined at block 410 to be less than the authentication threshold, but is greater than the passcode threshold, the authentication system 200 requests a passcode from the user at block 426. For example, a notification requesting a passcode can be generated and displayed (or otherwise provided) to the user. In another example, a passcode screen can be presented on a display of the computing device, requesting the user to enter a passcode. At block 428, the process 400 determines (eg., using the passcode verification engine 218) whether a passcode input to the computing device is a correct passcode. If the passcode is verified as a correct passcode, a new template representing the input biometric data 202 (e.g., representing the face in an input image) is generated by the template generation engine 212, and is saved as a template in the template storage 208 at block 430. If the entered passcode is determined to be incorrect, the computing device remains locked at block 427. 
Applicant submits that the following differences exist between the present application as claimed in amended claim 1 and Mequanint: 
First, based on the above recitation, FIG. 3, and FIG. 5 of Mequanint, it can be seen that in  
[page 9]

Mequanint, in order to enable a computer device can be accessed by a user after enrollment, an authentication should be performed by calculating a difference i.e., a similarity score based on the face of the user. 
In contrast, the present application in amended claim 1 calculates the difference based on at least one of fingerprints, voiceprints, irises, heartbeats, and vein images of the user. That is, the present application as claimed in amended claim 1 calculates the difference not based on the face of the user. This is a first difference between the present application and Mequanint. 

The examiner has updated the rejection by citing portions of Mequanint, which teach that not only face images are authenticated / updated / analyzed for similarity, but also fingerprint, voice or other biometric may be used for authentication and similarity determination, where these other biometrics may be updated (when the biometrics change slightly). (Mequanint, last sentence Abstract, last two sentences [0039] and [0040]) Also, Mequanint teaches updating fingerprint, voice or other biometrics based on a similarity analysis. (Mequanint, first three sentences [0070]) Thus, Mequanint is not limited to only facial images updates based on changes, differences, similarities, and thresholds. Mequanint includes a detailed example of a face biometric being changed due to changes in the users face, however, Mequanint is not limited to updating only changing a face biometric. 
Second, in Mequanint, if the similarity score is less than the authentication threshold but is greater than the passcode threshold, Mequanint presents a passcode screen on a display of the computing device requesting the user to enter a passcode, and when an input passcode is a correct passcode, new template representing the face is generated and is saved as a template in the template storage. That is, when the similarity score is less than the authentication threshold, a condition that triggers Mequanint performing the updating of the template is that the input passcode is correct. 
In contrast, in amended claim 1, it is recited that "updating the pre-stored biometric data to the collected biometric data, and uploading the collected biometric data and identification information of the user to a blockchain, when the difference is greater than a preset threshold and the user is identified to be a legal user of the wearable device based on a currently captured face image of the user and a prestored face image". That is, when the difference is greater than the preset threshold, the condition that triggers the amended claim 1 performing the updating operation is that the user is identified to be a legal user of the wearable device based on the face image, which is different from the condition of Mequanint.
[page 10]

The examiner has updated the rejection using Mequanint, because Mequanint also teaches using a verification factor such as a passcode (or a second biometric) in order to verify the user, in the case where the first biometric differs from the stored biometric, so that when the user is verified (passcode / second biometric), the first biometric may replace the stored biometric, due to changes in the biometric over time.  

Additionally, Mequanint recites that when the entered passcode is not correct, the computing device remains locked. That is, both the face image and the passcode recited in Mequanint are all used to access the computing device.  None of the face image and the passcode are used to access another device which is different from the computing device. In contrast, when the difference is greater than the preset threshold, amended claim 1 identifies whether the user is a legal user of the wearable device which is used to collect the biometric data. Furthermore, amended claim 1 recites that the identification information downloaded from the blockchain based on the current biometric data of the user is used to perform identity verification on the user when the user accesses a software installed on the computer device, and/or the user accesses a predetermined folder stored in the computer device, that is different front the Mequanint. 

The examiner notes that the underlined feature above, is not included in the claims.  The claims recite “wherein the identity verification is required to be performed on the user when the user accesses a software installed on the computer device, and/or user accesses a predetermined folder in the computer device.” (emphasis added) The examiner has included a new reference to teach these features. 
Based on the above analysis, Applicant submits that Mequanint fails to disclose the above emphasized features of amended claim 1. 
Hassani and Borucki cannot remedy Mequanint. Therefore, amended claim 1 is allowable over the cited references. Reconsideration and withdrawal of rejections under 35 USC 103 of claim 1 are hereby respectfully requested. 
Amended claims 7 and 13 recite features similar to those of amended claim 1. Therefore, amended claims 7 and 13 are also allowable over the cited references. Reconsideration and withdrawal of rejections under 35 USC 103 of amended claims 7 and 13 are hereby respectfully requested. 
Dependent claims 4-6 depend from claim 1, and claims 10-12 depend from claim 7, and claims 16-18 depend from claim 13, respectively, and recite further limitations. Therefore, claims 4-6, 10-12, 16-18 are allowable over cited references. Reconsideration and withdrawal  
[page 11]

of rejections of claims 4-6, 10-12, 16-18 are hereby respectfully requested. 

Claims 2-3, 8-9, and 14-15 are canceled.
[page 12]


Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0082062 to Mequanint et al. (hereinafter Mequanint), in view of US 2020/0406859 to Hassani (hereinafter Hassani), in view of US 2019/0303944 to Borucki (hereinafter Borucki) and further in view of US 2019/0230507 to Li et al. (hereinafter Li). 	
Claim 1, Mequanint teaches the following,
An identity verification method applied to a computer device, the method comprising: 
Mequanint in the Abstract teaches biometric authentication of a user that uses an authentication threshold that allows a new template to be stored for future authentication based on a similarity score and the threshold. Thus, Mequanint teaches updating an enrollment template with a new template.
periodically collecting biometric data of a user by using 
Mequanint teaches a new template including features of the input biometric data is saved for the user when the similarity score is less than the learning threshold and greater than the authentication threshold. (Mequanint, last sentence Abstract) The new templates are saved to update the biometrics when changes are detected, and Mequanint gives examples of face, fingerprint, voice and other biometrics being used. (Mequanint, [0002])  Fig. 2 shows that an input biometric data 202 is put through a similarity determination 206 and threshold comparison 210 to determine if the biometric data 202 is to be saved for future comparisons.  
Mequanint in fig. 2 teaches input biometric data 202 (“collecting biometric data of a user”, also referred to below as the “collected biometric data”).
Mequanint’s Title states: “User Adaptation for Biometric Authentication”, where adaptive authentication refers to the ability to adapt or change the enrollment biometrics over time.
Mequanint starting at the end of [0043] teaches that biometrics (e.g., face) may change over time. Mequanint teaches that the face, fingerprint, voice or other biometric may be used for authentication and similarity determination. (Mequanint, last two sentences [0039] and [0040])In more detail, Mequanint in [0069] also teaches that the similarity score of a person’s biometric may degrade over time, with the solution to such a problem (discussed further below). As discussed below and throughout Mequanint, this process may occur over a series of authentications (“periodically”). Additionally, Mequanint teaches updating fingerprint, voice or other biometrics based on a similarity analysis. (Mequanint, first three sentences [0070])
The examiner interprets these teachings as corresponding to collecting multiple biometric samples over time, and repeatedly applying the process, which corresponds to “periodically collecting” the biometric data.
determining a difference between the collected biometric data and pre-stored biometric data; 
Mequanint in fig. 2 teaches a template storage 208 that stores (enrollment) templates (“pre-stored biometric data”) that are adaptively updated.  
Mequanint in at the end of [0065] teaches that the threshold comparison engine 210 (fig. 2) compares similarity scores to thresholds. 
Mequanint in the second half of [0066] teaches that the similarity score is a computed distance represents the difference between data values of (“determining a difference between”) the feature vector representing the input biometric data 202 (“collected biometric data”) and data values of the feature vector representing the template data (“pre-stored biometric data”). Also, Mequanint in [0078] teaches that the distance / distance between the values in the two feature vectors is computed.
updating the pre-stored biometric data to the collected biometric data, and … , when the difference is greater than a preset threshold and the user is identified to be a legal user of the 
Mequanint in the Abstract specifically teaches biometric authentication of a user that uses an authentication threshold (“preset threshold”) that allows a new template (“the collected biometric data”) to be stored (i.e., update the previous template) for future authentication (update “pre-stored biometric template” that was used at enrollment) based on a similarity score and the threshold. 
Mequanint teaches a new template including features of the input biometric data is saved for the user when the similarity score is less than the learning threshold and greater than the authentication threshold. (Mequanint, last sentence Abstract) Fig. 2 shows that an input biometric data 202 is put through a similarity determination 206 and threshold comparison 210 to determine if the biometric data 202 is to be saved for future comparisons.  
Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, and to account for such degradation, multiple thresholds (“preset threshold”) can be used to allow for gradual learning. (See also Abstract, which teaches using a learning threshold that is greater than the authentication threshold to determine if a new biometric template should be saved.) Then, Mequanint in the last two sentences of [0069] teaches using faces as an example biometric that is updated, the template generation engine 212 can update the template set in the template storage 208 with templates (e.g., feature vectors) representing faces (“updating the pre-stored biometric data to the collected biometric data”) whose similarity scores fall between the gradual learning threshold and the authentication threshold (“when the difference is greater than a preset threshold”). If the similarity score is above the gradual learning threshold, the face has not changed enough and/or a new feature present on or around the face is not strong enough to lower the similarity score to a point that the authentication system 200 will update with a new template corresponding to the input biometric data 202. 
Mequanint specifically teaches that when a biometric (e.g., person’s face) changes between readings different thresholds are be applied for a)  authentication / verification and b) updating the biometric. (Mequanint, [0069])  Mequanint then teaches the use of an authentication threshold and a passcode threshold, where the passcode threshold is lower than the authentication threshold, but allows the user to enter a passcode in order to update the stored biometric so that the user is verified with a second authentication factor (i.e., passcode) when the first authentication factor of the biometric should be updated. (Mequanint, second half [0070])
“Generating a new template in such a situation can be beneficial because the similarity score is high enough (greater than the passcode threshold) to indicate that the user may be the person authorized to access the device, but the face may have different facial characteristics than that which is captured in the existing templates, which causes the similarity score 207 to be lower than the authentication threshold but higher than the passcode threshold. …. The correct entry of the passcode can verify that the user is most likely the person, and a new template can be generated and stored in order to capture the different facial characteristic.” (Mequanint, second half [0070])

Mequanint also teaches that the passcode update may be replaced with a fingerprint, voice, or other suitable mechanism based update (verification), which would include a face biometric (“the user is identified to be a legal user … based on a currently captured face image of the user and a prestored face image”). (Mequanint, second sentence [0070]) 
It would be obvious to one of ordinary skill in the art to use a facial image as the verification factor used in Mequanint because Mequanint suggests that biometrics such a fingerprints and voice may be used as well as “other suitable” authentication mechanisms may be used to verify the user, and it would well within the knowledge of one of ordinary skill in the art to select a facial image as the “other suitable” verification factor. 
Mequanint teaches the following, 
… 
As discussed above, Mequanint does teach automatically updating the biometric data to (local) template storage 208 (fig. 2) based on a similarity score of a difference between two biometric templates (“in condition that the difference is greater than …”), which is compared to a threshold (“preset threshold”). 
The examiner admits that Mequanint does not teach uploading data (biometrics data or identification information) to a blockchain. However, Mequanint in the last sentence of [0055] teaches that template storage 208 of fig. 2 (discussed above) may be remotely located on a remote server in communication with the adaptive authentication system 200 of fig. 2.
Mequanint fails to teach the following underlined portion that follows,
… uploading the collected biometric data and identification information of the user to a blockchain,
However, Hassani teaches the above underlined features,
Hassani is directed to blockchain authentication, much of the authentication is performed based on biometrics. Hassani in fig 2 teaches a vehicle controller 204 (client) that is connected to a blockchain database 214.
Hassani in [0034-36] describes the details of enrollment.
Hassani in [0034] teaches that during enrollment the system 200 receives the user authentication data from the vehicle sensors 202 and processes the data to grant or deny the user's access to the vehicle. In an embodiment, the vehicle controller 204 grants access to the user and transmits the user's account enrollment information, including for example, the authentication ID (“identification information”), the biometric data (“collected biometric data”), and the personal profile (“identification information”), to the blockchain database 214 (“blockchain”).
Hassani in [0035] teaches an additional aspects of the enrollment, which includes updating of biometric data and other data in the blockchain, such as facial recognition data because faces change over time, so the user may be instructed to create a backup biometric data password (“identification information”), and may choose to update the user biometric template data stored on the blockchain database 214.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mequanint, which is directed to adapted biometrics for authentication that automatically updates biometric (enrollment) data based on thresholds in a user device so that the biometric data (e.g., face of user) of the user can change as a user ages, with Hassani, which is directed to blockchain authentication using biometrics, where a user chooses to upload an updated biometric data and identification data to a blockchain, where the biometric data is used for authentication. Hassani provides that advantage of using of a blockchain with encryption that prevents a hacker from gaining meaningful data because the hacker would need to know the exact location of a required block as well as the precise encryption protocol, as discussed in the last sentence of [0023] of Hassani. One of ordinary skill in the art would have been motivated to perform such an addition to modify Mequanint’s automatic updating of biometric data based on threshold comparisons of a biometric sample and enrollment biometric to provide the capability of using a blockchain to securely store biometric data for authentication, where the biometric in the blockchain may be updated, as taught in Hassani, and the updates are supplied automatically based on threshold conditions, as taught by Mequanint.
Mequanint and Hassani do not teach the following,
However, Borucki teaches the following,
… by using a wearable device …
Borucki in fig. 1 and [0062-63] teaches that the transaction terminal 110 (“computer device” / client), which interacts with server 120, includes a biometric agent 112 that may be a wearable processing device (“wearable device”). Similarly, Li, which is discussed further below, also teaches use of a wearable device that provides authentication information to a terminal (“computer device”).
… collecting current biometric data of the user, and downloading the identification information of the user from the 
Borucki’s Abstract and [0007] teach the use of a biometric (index) template that is used to search for a token that identifies the user, which is used to complete authentication.  
Borucki in [0034] and fig. 1 teaches that a transaction terminal 110 captures an image of a user’s face and converts it to a biometric template (“current biometric data”), then transaction terminal 110 provides the biometric template to the server 120, which uses the biometric template as an index to identify a corresponding token and reference to an (external) service 131 (“identification information of the user … based on the current biometric data of the user”), and then the server 120 provides the token and reference to airline service 131 back to the transaction terminal 110 (“downloading the identification information”).  
Hassani teaches the above feature of a blockchain,
As discussed above, Hassani teaches the use of a blockchain.
Specifically, Hassani in [0039] teaches blockchain authentication where a control unit 320 of vehicle 310 (client) generates a transaction token, which includes both the biometric challenge 322 (i.e., extracted biometric features) and the user’s authentication ID, and transmits the transaction token to the blockchain. 
Borucki teaches the following,
performing identity verification on the user based on the downloaded identification information.
	Borucki in [0034] also teaches the transaction manager 113 uses an API of the airline service 131 and makes a request for the needed personably identifiable information (an image of a driver's license) and provides the token (“identification information”). The airline service 131 uses the token to search the customer database 132 (“based on the downloaded identification information”) and authenticate the user for access to the user's account. The driver's license is returned from the account by the airline service 131. The transaction manager 113 displays the image of the driver's license for the user on a display of the transaction terminal 110. The TSA agent confirms that the user.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hassani, which is directed to blockchain authentication using biometrics, where updated biometric data and identification data are uploaded to a blockchain, where the biometric data is used for authentication, with Borucki, which teaches a terminal 110 that sends an biometric template to a server 120, where the biometric template is used as an index to provide an identifier / token back to the terminal 110, where the identifier / token to identify data (i.e., drivers license) that is then used by the terminal 110 for authentication. Borucki’s Abstract and [0007] teach the use of a biometric template that is used to search for a token that identifies the user, which provides that ability to perform searching based on the biometric template, without the need for a user (e.g., airline traveler) to keep an identifier for the index being searched. One of ordinary skill in the art would have been motivated to perform such an addition to modify Hassani’s authentication blockchain with Borucki’s biometric template used for searching an index to identify data (i.e., drivers license) that is used for authentication.
Mequanint, Hassani, and Borucki fail to teach,
However, Li teaches, 
when identity verification is required to be performed on the user, …  wherein the identity verification is required to be performed on the user when the user accesses a software installed on the computer device, and/or the user accesses a predetermined folder stored in the computer device;
	Li teaches “when receiving an access request for a preset application (“when identity verification is required to be performed on the user, …  wherein the identity verification is required to be performed on the user when the user accesses a software installed on the computer device”), obtaining, by the terminal (“computer device”), a service security level of the preset application, and obtaining an authentication time point for second identity authentication (“identity verification”) and matching accuracy of the second identity authentication, where the second identity authentication is identity authentication performed by the terminal on second user identity feature data sent by the wearable device. (“wearable device”)” (Li, middle [0007])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mequanint, which is directed to adapted biometrics for authentication that automatically updates biometric (enrollment) data based on thresholds in a user device so that the biometric data (e.g., face of user) of the user can change as a user ages, with Li, which teaches performing authentication / verification when access to a program on a terminal is requested, where the authentication factor is provided to the terminal by a wearable device. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability and convenience of utilizing a wearable device located on a user in order to provide authentication information to a terminal requesting access to data.

Regarding claim 4, Mequanint, Hassani, Borucki, and Li teach, 
The method as claimed in claim 1, further comprising: 
issuing a warning when the difference is greater than the preset threshold; and 
turning off the warning in response to user's operation.
As discussed above in the rejection of claim 1, Mequanint teaches a similarity score that is based on differences between the biometrics, where the differences between the biometrics are judged on thresholds (“preset threshold”).
Mequanint in the middle of [0074] teaches a passcode threshold based on the similarity score, where a  notification (“issuing a warning”) requesting a passcode can be generated and displayed (or otherwise provided) is generated based on a passcode threshold.

	Regarding claim 5, Mequanint, Hassani, Borucki, and Li teach,
The method as claimed in claim 1, wherein the identification information comprises a name, an identity number, a communication address, an account number and a password for logging in to a predetermined application, of the user of a wearable device.
Borucki in [0063] teaches that the transaction terminal 110 (client), which interacts with server 120, may be a wearable processing device.
Borucki in [0004] teaches a user identifier (“identity number”) and a password (“password”). Hassani in [0023] teaches an email for the user (“communication address”) and an account number (“account number”). Borucki in [0025] teaches a user’s name (“name”) as well as address and email address (“communication address”) being stored.
 Hassani in [0034] teaches a personal profile (“identification information”) of the user as including: user's name (“name”), date of birth, address (“communication address”), phone number, payment information (“account number”). Hassani in [0034] further teaches an authentication ID is a unique identifier associated with the user (“identity number”). Hassani in [0035] teaches that the user may also have a password (“password”). 

Regarding claim 6, Mequanint, Hassani, Borucki, and Li teach,
The method as claimed in claim 1, wherein before uploading the collected biometric data and the identification information of the user to the blockchain, the method further comprises: 
associating the collected biometric data of the user and the identification information of the user; and 
The examiner interprets this as an association between enrollment biometric data and identification information, where the enrollment biometric data may include updated biometric data that updates the enrollment biometric data.
Hassani in the first three sentences of [0039] teaches the control unit 320 of vehicle 310 (client) generates a transaction token that includes both the biometric challenge 322 (i.e., extracted features) (“collected biometric data”) and the user’s authentication ID (“identification information”), which the examiner interprets as “associating the collected biometric data of the user and the identification information.”  
In addition, Hassani also teaches that the blockchain associates the biometric data and the authentication ID, as follows. Hassani in the last two sentences of [0034] teaches the vehicle controller 204 (client) grants access to the user and transmits the user's account enrollment information, including: the authentication ID (“identification information”), the biometric data, and the personal profile, to the blockchain database 214 (“blockchain”). The rider authentication server 212 is accordingly updated to associate the authentication ID with a particular location within the blockchain database 214 for faster queries in the future. The examiner interprets the location as containing the enrollment information including the biometric data and identification information.
In addition, Mequanint in the last sentence of [0073] teaches the (biometric) template can be generated by associating the feature vector generated from the input biometric data 202 with the subject ID (“identification information”) assigned to the person the user was authenticated as.
encrypting the collected biometric data of the user and the identification information of the user using a preset encryption algorithm.
Hassani in [0040-41] teaches encryption and decryption of data transmitted to and received from the blockchain database 328, where the data includes biometrics and identification information. Hassani in [0049] specifically teaches the encryption of personal information and decryption of biometric challenges.
In addition, Hassani in the last sentence of [0036] teaches that a user phone securely (“encrypting”) transmitting the data, including biometric data, to the blockchain database 214.

Regarding claim 7, Mequanint, Hassani, Borucki, and Li teach,
A computer device comprising: 
a storage device; and 
at least one processor; 
Mequanint in [0050] teaches that authentication system 200 of fig. 2 (referred to below) includes microprocessors and RAM.  
Mequanint in the Abstract teaches biometric authentication of a user that uses an authentication threshold that allows a new template to be stored for future authentication based on a similarity score and the threshold. Thus, Mequanint teaches updating an enrollment template with a new template.
the storage device storing one or more programs, which when executed by the at least one processor, cause the at least one processor to: 
periodically collect biometric data of a user by using a 
Mequanint teaches a new template including features of the input biometric data is saved for the user when the similarity score is less than the learning threshold and greater than the authentication threshold. (Mequanint, last sentence Abstract) The new templates are saved to update the biometrics when changes are detected, and Mequanint gives examples of face, fingerprint, voice and other biometrics being used. (Mequanint, [0002])  Fig. 2 shows that an input biometric data 202 is put through a similarity determination 206 and threshold comparison 210 to determine if the biometric data 202 is to be saved for future comparisons.  
Mequanint in fig. 2 teaches input biometric data 202 (“collecting biometric data of a user”, also referred to below as the “collected biometric data”).
Mequanint’s Title states: “User Adaptation for Biometric Authentication”, where adaptive authentication refers to the ability to adapt or change the enrollment biometrics over time.
Mequanint starting at the end of [0043] teaches that faces may change over time. Mequanint teaches that the face, fingerprint, voice or other biometric may be used for authentication and similarity determination. (Mequanint, last two sentences [0039] and [0040]) In more detail, Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, with the solution to such a problem (discussed further below). As discussed below and throughout Mequanint, this process may occur over a series of authentications (“periodically”). Additionally, Mequanint teaches updating fingerprint, voice or other biometrics based on a similarity analysis. (Mequanint, first three sentences [0070])
The examiner interprets these teachings as corresponding to collecting multiple biometric samples over time, and repeatedly applying the process, which corresponds to “periodically collecting” the biometric data.
determine a difference between the collected biometric data and pre-stored biometric data; 
Mequanint in fig. 2 teaches a template storage 208 that stores (enrollment) templates (“pre-stored biometric data”) that are adaptively updated.  
Mequanint in at the end of [0065] teaches that the threshold comparison engine 210 (fig. 2) compares similarity scores to thresholds. 
Mequanint in the second half of [0066] teaches that the similarity score is a computed distance represents the difference between data values of (“determining a difference between”) the feature vector representing the input biometric data 202 (“collected biometric data”) and data values of the feature vector representing the template data (“pre-stored biometric data”). Also, Mequanint in [0078] teaches that the distance / distance between the values in the two feature vectors is computed.
update the pre-stored biometric data to the collected biometric data, and … , when the difference is greater than a preset threshold and the user is identified to be a legal user of the wearable device based on a currently captured face image of the user and a prestored face image; 
Mequanint in the Abstract specifically teaches biometric authentication of a user that uses an authentication threshold (“preset threshold”) that allows a new template (“the collected biometric data”) to be stored (i.e., update the previous template) for future authentication (update “pre-stored biometric template” that was used at enrollment) based on a similarity score and the threshold. 
Mequanint teaches a new template including features of the input biometric data is saved for the user when the similarity score is less than the learning threshold and greater than the authentication threshold. (Mequanint, last sentence Abstract) Fig. 2 shows that an input biometric data 202 is put through a similarity determination 206 and threshold comparison 210 to determine if the biometric data 202 is to be saved for future comparisons.  
Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, and to account for such degradation, multiple thresholds (“preset threshold”) can be used to allow for gradual learning. (See also Abstract, which teaches using a learning threshold that is greater than the authentication threshold to determine if a new biometric template should be saved.) Then, Mequanint in the last two sentences of [0069] teaches using faces as an example, the template generation engine 212 can update the template set in the template storage 208 with templates (e.g., feature vectors) representing faces (“updating the pre-stored biometric data to the collected biometric data”) whose similarity scores fall between the gradual learning threshold and the authentication threshold (“when the difference is greater than a preset threshold”). If the similarity score is above the gradual learning threshold, the face has not changed enough and/or a new feature present on or around the face is not strong enough to lower the similarity score to a point that the authentication system 200 will update with a new template corresponding to the input biometric data 202. 
Mequanint specifically teaches that when a biometric (e.g., person’s face) changes between readings different thresholds are be applied for a)  authentication / verification and b) updating the biometric. (Mequanint, [0069])  Mequanint then teaches the use of an authentication threshold and a passcode threshold, where the passcode threshold is lower than the authentication threshold, but allows the user to enter a passcode in order to update the stored biometric so that the user is verified with a second authentication factor (i.e., passcode) when the first authentication factor of the biometric should be updated. (Mequanint, second half [0070])
“Generating a new template in such a situation can be beneficial because the similarity score is high enough (greater than the passcode threshold) to indicate that the user may be the person authorized to access the device, but the face may have different facial characteristics than that which is captured in the existing templates, which causes the similarity score 207 to be lower than the authentication threshold but higher than the passcode threshold. …. The correct entry of the passcode can verify that the user is most likely the person, and a new template can be generated and stored in order to capture the different facial characteristic.” (Mequanint, second half [0070])

Mequanint also teaches that the passcode update may be replaced with a fingerprint, voice, or other suitable mechanism based update (verification), which would include a face biometric (“the user is identified to be a legal user … based on a currently captured face image of the user and a prestored face image”). (Mequanint, second sentence [0070]) 
It would be obvious to one of ordinary skill in the art to use a facial image as the verification factor used in Mequanint because Mequanint suggests that biometrics such a fingerprints and voice may be used as well as “other suitable” authentication mechanisms may be used to verify the user, and it would well within the knowledge of one of ordinary skill in the art to select a facial image as the “other suitable” verification factor. 
Mequanint teaches the following, 
… 
As discussed above, Mequanint does teach automatically updating the biometric data to (local) template storage 208 (fig. 2) based on a similarity score of a difference between two biometric templates (“in condition that the difference is greater than …”), which is compared to a threshold (“preset threshold”). 
The examiner admits that Mequanint does not teach uploading data (biometrics data or identification information) to a blockchain. However, Mequanint in the last sentence of [0055] teaches that template storage 208 of fig. 2 (discussed above) may be remotely located on a remote server in communication with the adaptive authentication system 200 of fig. 2.
Mequanint fails to teach the following underlined portion that follows,
… upload the collected biometric data and identification information of the user to a blockchain, in condition that the difference is greater than a preset threshold;
However, Hassani teaches the above underlined features,
Hassani is directed to blockchain authentication, much of the authentication is performed based on biometrics. Hassani in fig 2 teaches a vehicle controller 204 (client) that is connected to a blockchain database 214.
Hassani in [0034-36] describes the details of enrollment.
Hassani in [0034] teaches that during enrollment the system 200 receives the user authentication data from the vehicle sensors 202 and processes the data to grant or deny the user's access to the vehicle. In an embodiment, the vehicle controller 204 grants access to the user and transmits the user's account enrollment information, including for example, the authentication ID (“identification information”), the biometric data (“collected biometric data”), and the personal profile (“identification information”), to the blockchain database 214 (“blockchain”).
Hassani in [0035] teaches an additional aspects of the enrollment, which includes updating of biometric data and other data in the blockchain, such as facial recognition data because faces change over time, so the user may be instructed to create a backup biometric data password (“identification information”), and may choose to update the user biometric template data stored on the blockchain database 214.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mequanint, which is directed to adapted biometrics for authentication that automatically updates biometric (enrollment) data based on thresholds in a user device so that the biometric data (e.g., face of user) of the user can change as a user ages, with Hassani, which is directed to blockchain authentication using biometrics, where a user chooses to upload an updated biometric data and identification data to a blockchain, where the biometric data is used for authentication. Hassani provides that advantage of using of a blockchain with encryption that prevents a hacker from gaining meaningful data because the hacker would need to know the exact location of a required block as well as the precise encryption protocol, as discussed in the last sentence of [0023] of Hassani. One of ordinary skill in the art would have been motivated to perform such an addition to modify Mequanint’s automatic updating of biometric data based on threshold comparisons of a biometric sample and enrollment biometric to provide the capability of using a blockchain to securely store biometric data for authentication, where the biometric in the blockchain may be updated, as taught in Hassani, and the updates are supplied automatically based on threshold conditions, as taught by Mequanint.
Mequanint and Hassani do not teach,
However, Borucki teaches, 
… by using a wearable device …
Borucki in fig. 1 and [0062-63] teaches that the transaction terminal 110 (“computer device” / client), which interacts with server 120, includes a biometric agent 112 that may be a wearable processing device (“wearable device”). Similarly, Li, which is discussed further below, also teaches use of a wearable device that provides authentication information to a terminal (“computer device”).
… collect current biometric data of the user, and download the identification information of the user from the 
Borucki’s Abstract and [0007] teach the use of a biometric (index) template that is used to search for a token that identifies the user, which is used to complete authentication.  
Borucki in [0034] and fig. 1 teaches that a transaction terminal 110 captures an image of a user’s face and converts it to a biometric template (“current biometric data”), then transaction terminal 110 provides the biometric template to the server 120, which uses the biometric template as an index to identify a corresponding token and reference to an (external) service 131 (“identification information of the user … based on the current biometric data of the user”), and then the server 120 provides the token and reference to airline service 131 back to the transaction terminal 110 (“downloading the identification information”).  
Hassani teaches the above feature of a blockchain,
As discussed above, Hassani teaches the use of a blockchain.
Specifically, Hassani in [0039] teaches blockchain authentication where a control unit 320 of vehicle 310 (client) generates a transaction token, which includes both the biometric challenge 322 (i.e., extracted biometric features) and the user’s authentication ID, and transmits the transaction token to the blockchain. 
Borucki teaches the following,
perform identity verification on the user based on the downloaded identification information.
Borucki in [0034] also teaches the transaction manager 113 uses an API of the airline service 131 and makes a request for the needed personably identifiable information (an image of a driver's license) and provides the token (“identification information”). The airline service 131 uses the token to search the customer database 132 (“based on the downloaded identification information”) and authenticate the user for access to the user's account. The driver's license is returned from the account by the airline service 131. The transaction manager 113 displays the image of the driver's license for the user on a display of the transaction terminal 110. The TSA agent confirms that the user.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hassani, which is directed to blockchain authentication using biometrics, where updated biometric data and identification data are uploaded to a blockchain, where the biometric data is used for authentication, with Borucki, which teaches a terminal 110 that sends an biometric template to a server 120, where the biometric template is used as an index to provide an identifier / token back to the terminal 110, where the identifier / token to identify data (i.e., drivers license) that is then used by the terminal 110 for authentication. Borucki’s Abstract and [0007] teach the use of a biometric template that is used to search for a token that identifies the user, which provides that ability to perform searching based on the biometric template, without the need for a user (e.g., airline traveler) to keep an identifier for the index being searched. One of ordinary skill in the art would have been motivated to perform such an addition to modify Hassani’s authentication blockchain with Borucki’s biometric template used for searching an index to identify data (i.e., drivers license) that is used for authentication.
Mequanint, Hassani, and Borucki fail to teach,
However, Li teaches, 
when identity verification is required to be performed on the user, … …  wherein the identity verification is required to be performed on the user when the user accesses a software installed on the computer device, and/or the user accesses a predetermined folder stored in the computer device
Li teaches “when receiving an access request for a preset application (“when identity verification is required to be performed on the user, …  wherein the identity verification is required to be performed on the user when the user accesses a software installed on the computer device”), obtaining, by the terminal (“computer device”), a service security level of the preset application, and obtaining an authentication time point for second identity authentication (“identity verification”) and matching accuracy of the second identity authentication, where the second identity authentication is identity authentication performed by the terminal on second user identity feature data sent by the wearable device. (“wearable device”)” (Li, middle [0007])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mequanint, which is directed to adapted biometrics for authentication that automatically updates biometric (enrollment) data based on thresholds in a user device so that the biometric data (e.g., face of user) of the user can change as a user ages, with Li, which teaches performing authentication / verification when access to a program on a terminal is requested, where the authentication factor is provided to the terminal by a wearable device. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability and convenience of utilizing a wearable device located on a user in order to provide authentication information to a terminal requesting access to data.

	Regarding claim 10, Mequanint, Hassani, Borucki, and Li teach the following,
The computer device as claimed in claim 7, wherein the at least one processor is further caused to: 
issue a warning when the difference is greater than the preset threshold; and 
turn off the warning in response to user's operation.
Claim 10 is rejected using the same basis of arguments used to reject claim 4 above.

	Regarding claim 11, Mequanint, Hassani, Borucki, and Li teach the following,
The computer device as claimed in claim 7, wherein the identification information comprises a name, an identity number, a communication address, an account number and a password for logging in to a predetermined application, of the user of a wearable device.
Claim 11 is rejected using the same basis of arguments used to reject claim 5 above.

	Regarding claim 12, Mequanint, Hassani, Borucki, and Li teach the following,
The computer device as claimed in claim 7, wherein before uploading the collected biometric data and the identification information of the user to the blockchain, the at least one processor is further caused to: 
associate the collected biometric data of the user and the identification information of the user; and 
encrypt the collected biometric data of the user and the identification information of the user using a preset encryption algorithm.
Claim 12 is rejected using the same basis of arguments used to reject claim 6 above.

	Regarding claim 13, Mequanint, Hassani, Borucki, and Li teach the following,
A non-transitory storage medium having instructions stored thereon, when the instructions are executed by a processor of a computer device, the processor is configured to perform an identity verification method, wherein the method comprises: 
Mequanint in [0050] teaches that authentication system 200 of fig. 2 (referred to below) includes microprocessors and RAM.  
Mequanint in the Abstract teaches biometric authentication of a user that uses an authentication threshold that allows a new template to be stored for future authentication based on a similarity score and the threshold. Thus, Mequanint teaches updating an enrollment template with a new template.
periodically collecting biometric data of a user by using a 
Mequanint teaches a new template including features of the input biometric data is saved for the user when the similarity score is less than the learning threshold and greater than the authentication threshold. (Mequanint, last sentence Abstract) The new templates are saved to update the biometrics when changes are detected, and Mequanint gives examples of face, fingerprint, voice and other biometrics being used. (Mequanint, [0002])  Fig. 2 shows that an input biometric data 202 is put through a similarity determination 206 and threshold comparison 210 to determine if the biometric data 202 is to be saved for future comparisons.  
Mequanint in fig. 2 teaches input biometric data 202 (“collecting biometric data of a user”, also referred to below as the “collected biometric data”).
Mequanint’s Title states: “User Adaptation for Biometric Authentication”, where adaptive authentication refers to the ability to adapt or change the enrollment biometrics over time.
Mequanint starting at the end of [0043] teaches that faces may change over time. Mequanint teaches that the face, fingerprint, voice or other biometric may be used for authentication and similarity determination. (Mequanint, last two sentences [0039] and [0040])  In more detail, Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, with the solution to such a problem (discussed further below). As discussed below and throughout Mequanint, this process may occur over a series of authentications (“periodically”). Additionally, Mequanint teaches updating fingerprint, voice or other biometrics based on a similarity analysis. (Mequanint, first three sentences [0070])
The examiner interprets these teachings as corresponding to collecting multiple biometric samples over time, and repeatedly applying the process, which corresponds to “periodically collecting” the biometric data.
determining a difference between the collected biometric data and pre-stored biometric data; 
Mequanint in fig. 2 teaches a template storage 208 that stores (enrollment) templates (“pre-stored biometric data”) that are adaptively updated.  
Mequanint in at the end of [0065] teaches that the threshold comparison engine 210 (fig. 2) compares similarity scores to thresholds. 
Mequanint in the second half of [0066] teaches that the similarity score is a computed distance represents the difference between data values of (“determining a difference between”) the feature vector representing the input biometric data 202 (“collected biometric data”) and data values of the feature vector representing the template data (“pre-stored biometric data”). Also, Mequanint in [0078] teaches that the distance / distance between the values in the two feature vectors is computed.
updating the pre-stored biometric data to the collected biometric data, and … , when the difference is greater than a preset threshold and the user is identified to be a legal user of the wearable device based on a currently captured face image of the user and a prestored face image; ….;  
Mequanint in the Abstract specifically teaches biometric authentication of a user that uses an authentication threshold (“preset threshold”) that allows a new template (“the collected biometric data”) to be stored (i.e., update the previous template) for future authentication (update “pre-stored biometric template” that was used at enrollment) based on a similarity score and the threshold. 
Mequanint teaches a new template including features of the input biometric data is saved for the user when the similarity score is less than the learning threshold and greater than the authentication threshold. (Mequanint, last sentence Abstract) Fig. 2 shows that an input biometric data 202 is put through a similarity determination 206 and threshold comparison 210 to determine if the biometric data 202 is to be saved for future comparisons.  
Mequanint in [0069] also teaches that the similarity score of a person’s face may degrade over time, and to account for such degradation, multiple thresholds (“preset threshold”) can be used to allow for gradual learning. (See also Abstract, which teaches using a learning threshold that is greater than the authentication threshold to determine if a new biometric template should be saved.) Then, Mequanint in the last two sentences of [0069] teaches using faces as an example, the template generation engine 212 can update the template set in the template storage 208 with templates (e.g., feature vectors) representing faces (“updating the pre-stored biometric data to the collected biometric data”) whose similarity scores fall between the gradual learning threshold and the authentication threshold (“when the difference is greater than a preset threshold”). If the similarity score is above the gradual learning threshold, the face has not changed enough and/or a new feature present on or around the face is not strong enough to lower the similarity score to a point that the authentication system 200 will update with a new template corresponding to the input biometric data 202. 
Mequanint specifically teaches that when a biometric (e.g., person’s face) changes between readings different thresholds are be applied for a)  authentication / verification and b) updating the biometric. (Mequanint, [0069])  Mequanint then teaches the use of an authentication threshold and a passcode threshold, where the passcode threshold is lower than the authentication threshold, but allows the user to enter a passcode in order to update the stored biometric so that the user is verified with a second authentication factor (i.e., passcode) when the first authentication factor of the biometric should be updated. (Mequanint, second half [0070])
“Generating a new template in such a situation can be beneficial because the similarity score is high enough (greater than the passcode threshold) to indicate that the user may be the person authorized to access the device, but the face may have different facial characteristics than that which is captured in the existing templates, which causes the similarity score 207 to be lower than the authentication threshold but higher than the passcode threshold. …. The correct entry of the passcode can verify that the user is most likely the person, and a new template can be generated and stored in order to capture the different facial characteristic.” (Mequanint, second half [0070])

Mequanint also teaches that the passcode update may be replaced with a fingerprint, voice, or other suitable mechanism based update (verification), which would include a face biometric (“the user is identified to be a legal user … based on a currently captured face image of the user and a prestored face image”). (Mequanint, second sentence [0070]) 
It would be obvious to one of ordinary skill in the art to use a facial image as the verification factor used in Mequanint because Mequanint suggests that biometrics such a fingerprints and voice may be used as well as “other suitable” authentication mechanisms may be used to verify the user, and it would well within the knowledge of one of ordinary skill in the art to select a facial image as the “other suitable” verification factor. 
Mequanint teaches the following, 
… ; 
As discussed above, Mequanint does teach automatically updating the biometric data to (local) template storage 208 (fig. 2) based on a similarity score of a difference between two biometric templates (“in condition that the difference is greater than …”), which is compared to a threshold (“preset threshold”). 
The examiner admits that Mequanint does not teach uploading data (biometrics data or identification information) to a blockchain. However, Mequanint in the last sentence of [0055] teaches that template storage 208 of fig. 2 (discussed above) may be remotely located on a remote server in communication with the adaptive authentication system 200 of fig. 2.
Mequanint fails to teach the following underlined portion that follows,
… uploading the collected biometric data and identification information of the user to a blockchain, in condition that the difference is greater than a preset threshold; 
However, Hassani teaches the above underlined features,
Hassani is directed to blockchain authentication, much of the authentication is performed based on biometrics. Hassani in fig 2 teaches a vehicle controller 204 (client) that is connected to a blockchain database 214.
Hassani in [0034-36] describes the details of enrollment.
Hassani in [0034] teaches that during enrollment the system 200 receives the user authentication data from the vehicle sensors 202 and processes the data to grant or deny the user's access to the vehicle. In an embodiment, the vehicle controller 204 grants access to the user and transmits the user's account enrollment information, including for example, the authentication ID (“identification information”), the biometric data (“collected biometric data”), and the personal profile (“identification information”), to the blockchain database 214 (“blockchain”).
Hassani in [0035] teaches an additional aspects of the enrollment, which includes updating of biometric data and other data in the blockchain, such as facial recognition data because faces change over time, so the user may be instructed to create a backup biometric data password (“identification information”), and may choose to update the user biometric template data stored on the blockchain database 214.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mequanint, which is directed to adapted biometrics for authentication that automatically updates biometric (enrollment) data based on thresholds in a user device so that the biometric data (e.g., face of user) of the user can change as a user ages, with Hassani, which is directed to blockchain authentication using biometrics, where a user chooses to upload an updated biometric data and identification data to a blockchain, where the biometric data is used for authentication. Hassani provides that advantage of using of a blockchain with encryption that prevents a hacker from gaining meaningful data because the hacker would need to know the exact location of a required block as well as the precise encryption protocol, as discussed in the last sentence of [0023] of Hassani. One of ordinary skill in the art would have been motivated to perform such an addition to modify Mequanint’s automatic updating of biometric data based on threshold comparisons of a biometric sample and enrollment biometric to provide the capability of using a blockchain to securely store biometric data for authentication, where the biometric in the blockchain may be updated, as taught in Hassani, and the updates are supplied automatically based on threshold conditions, as taught by Mequanint.
Mequanint and Hassani do not teach all of the following,
However, Borucki teaches the following,
… by using a wearable device …
Borucki in fig. 1 and [0062-63] teaches that the transaction terminal 110 (“computer device” / client), which interacts with server 120, includes a biometric agent 112 that may be a wearable processing device (“wearable device”). Similarly, Li, which is discussed further below, also teaches use of a wearable device that provides authentication information to a terminal (“computer device”).
… collecting current biometric data of the user, and downloading the identification information of the user from the blockchain based on the current biometric data of the user,… ; and 
Borucki’s Abstract and [0007] teach the use of a biometric (index) template that is used to search for a token that identifies the user, which is used to complete authentication.  
Borucki in [0034] and fig. 1 teaches that a transaction terminal 110 captures an image of a user’s face and converts it to a biometric template (“current biometric data”), then transaction terminal 110 provides the biometric template to the server 120, which uses the biometric template as an index to identify a corresponding token and reference to an (external) service 131 (“identification information of the user … based on the current biometric data of the user”), and then the server 120 provides the token and reference to airline service 131 back to the transaction terminal 110 (“downloading the identification information”).  
Hassani teaches the above feature of a blockchain,
As discussed above, Hassani teaches the use of a blockchain.
Specifically, Hassani in [0039] teaches blockchain authentication where a control unit 320 of vehicle 310 (client) generates a transaction token, which includes both the biometric challenge 322 (i.e., extracted biometric features) and the user’s authentication ID, and transmits the transaction token to the blockchain. 
Borucki teaches the following,
performing identity verification on the user based on the downloaded identification information.
Borucki in [0034] also teaches the transaction manager 113 uses an API of the airline service 131 and makes a request for the needed personably identifiable information (an image of a driver's license) and provides the token (“identification information”). The airline service 131 uses the token to search the customer database 132 (“based on the downloaded identification information”) and authenticate the user for access to the user's account. The driver's license is returned from the account by the airline service 131. The transaction manager 113 displays the image of the driver's license for the user on a display of the transaction terminal 110. The TSA agent confirms that the user.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hassani, which is directed to blockchain authentication using biometrics, where updated biometric data and identification data are uploaded to a blockchain, where the biometric data is used for authentication, with Borucki, which teaches a terminal 110 that sends an biometric template to a server 120, where the biometric template is used as an index to provide an identifier / token back to the terminal 110, where the identifier / token to identify data (i.e., drivers license) that is then used by the terminal 110 for authentication. Borucki’s Abstract and [0007] teach the use of a biometric template that is used to search for a token that identifies the user, which provides that ability to perform searching based on the biometric template, without the need for a user (e.g., airline traveler) to keep an identifier for the index being searched. One of ordinary skill in the art would have been motivated to perform such an addition to modify Hassani’s authentication blockchain with Borucki’s biometric template used for searching an index to identify data (i.e., drivers license) that is used for authentication.
Mequanint, Hassani, and Borucki fail to teach,
However, Li teaches, 
when identity verification is required to be performed on the user, ….   wherein the identity verification is required to be performed on the user when the user accesses a software installed on the computer device, and/or the user accesses a predetermined folder stored in the computer device
Li teaches “when receiving an access request for a preset application (“when identity verification is required to be performed on the user, …  wherein the identity verification is required to be performed on the user when the user accesses a software installed on the computer device”), obtaining, by the terminal (“computer device”), a service security level of the preset application, and obtaining an authentication time point for second identity authentication (“identity verification”) and matching accuracy of the second identity authentication, where the second identity authentication is identity authentication performed by the terminal on second user identity feature data sent by the wearable device. (“wearable device”)” (Li, middle [0007])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mequanint, which is directed to adapted biometrics for authentication that automatically updates biometric (enrollment) data based on thresholds in a user device so that the biometric data (e.g., face of user) of the user can change as a user ages, with Li, which teaches performing authentication / verification when access to a program on a terminal is requested, where the authentication factor is provided to the terminal by a wearable device. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability and convenience of utilizing a wearable device located on a user in order to provide authentication information to a terminal requesting access to data.

	Regarding claim 16, Mequanint, Hassani, Borucki, and Li teach the following,
The non-transitory storage medium as claimed in claim 13, wherein the method further comprises: 
issuing a warning when the difference is greater than the preset threshold; and 
turning off the warning in response to user's operation.
Claim 16 is rejected using the same basis of arguments used to reject claim 4 above.

	Regarding claim 17, Mequanint, Hassani, Borucki, and Li teach the following,
The non-transitory storage medium as claimed in claim 13, wherein the identification information comprises a name, an identity number, a communication address, an account number and a password for logging in to a predetermined application, of the user of the wearable device.
Claim 17 is rejected using the same basis of arguments used to reject claim 5 above.
	
Regarding claim 18, Mequanint, Hassani, Borucki, and Li teach the following,
The non-transitory storage medium as claimed in claim 13, wherein before uploading the collected biometric data and the identification information of the user to the blockchain, the method further comprises: 
associating the collected biometric data of the user and the identification information of the user; and 
encrypting the collected biometric data of the user and the identification information of the user using a preset encryption algorithm.
Claim 18 is rejected using the same basis of arguments used to reject claim 6 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495